Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as originally filed on October 22, 2019 are currently pending and considered below.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: the claims recite “[…] one or more clinical practice guidelines (CPGs) according for one or more cohorts […].”  The term “according for” should read “according to.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/548,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 
Claim 1
16/548,133
Claim 1
A method for providing clinical practice guidelines by a processor, comprising
A method for intelligent collaborative generation or enhancement of useful medical actions by a processor, comprising:
automatically generating one or more clinical practice guidelines (CPGs) according for one 


matching the one or more useful medical actions to one or more selected portions of clinical practice guidelines (CPGs); 


	While the claims are not exactly the same, claim 1 of the instant application nearly identical to claim 1 of U.S. Patent Application No. 16/548,133. The limitation of “automatically generating one or more clinical practice guidelines (CPGs) according for one or more cohorts using evidence data and patient data from one or more data sources” corresponds to “recommending one or more useful medical actions, with evidence in support thereof…matching the one or more useful medical actions to one or more selected portions of clinical practice guidelines (CPGs).” Furthermore, dependent claims 2-7 are rejected as they depend from claim 1. Independent claims 8 and 15, and their respective dependents (9-14 and 16-20), are rejected for similar reasons.
Therefore, the claims of the instant application and U.S. Patent Application No. 16/548,133, as shown by the analysis are not patentably distinct.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent Claims 1, 8, and 15 recites steps to “automatically generating one or more clinical practice guidelines (CPGs) according for one or more cohorts using evidence data and patient data from one or more data sources.” Independent Claims 8 and 15 recite a nearly identical limitation. However, no description of how this step is actually performed is provided in the specification.  
For a computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to take the inputs of "evidence data and patient data from one or more data sources” and output “one or more clinical practice guidelines.” While a physician may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.


Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 recite the limitation "the evidential data.”  There is insufficient antecedent basis for this limitation in the claim. The limitation “the evidential data” will be construed as “the evidence data.”
Claims 6, 13, and 19 recite the limitation "the one or more sections.”  There is insufficient antecedent basis for this limitation in the claim. The limitation “the one or more sections” will be construed as “one or more sections.”

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories.  Claims 1-7 are drawn to a method, which is within the category of processes, Claims 8-14 are drawn to a system, which is within the category of machine, and Claims 15-20 is drawn to a CRM, which is within the category of manufactures.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 8, which is a representative claim for all claims 1-20, which is addressed below for 101 explanation purposes, recites: A system for providing clinical practice guidelines, comprising:
one or more computers with executable instructions that when executed cause the system to: automatically generate one or more clinical practice guidelines (CPGs) according for one or more cohorts using evidence data and patient data from one or more data sources.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to generate clinical practice guidelines using evidence data and patient data. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/ evaluations/ judgments/ analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could generate clinical practice guidelines using evidence data and patient data in their mind. For example, by considering how the data should affect the clinical practice guideline. 
Independent claims 1 and 15 contain nearly identical limitations, and are similarly rejected. Dependent Claims 2-7, 9-14, and 16-20 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 8. For example, Claims 2-6, 9-12, and 16-18 merely define a type of data processed by the system and only serve to further limit the abstract idea; 

Step 2A of the Alice/Mayo Test - Prong Two
A system for providing clinical practice guidelines, comprising:
one or more computers with executable instructions that when executed cause the system to: automatically generate one or more clinical practice guidelines (CPGs) according for one or more cohorts using evidence data and patient data from one or more data sources.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “one or more computers with executable instructions that when executed cause the system to: automatically,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paras. [0040], discussing the machine learning model and [0062] – [0070] of the Present Specification.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paras. [0040], discussing the machine learning model and [0062] – [0070] of the Present Specification (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Dependent Claims 2-7, 9-14, and 16-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than gathering and analyzing information using conventional techniques (e.g. the “analyzing” feature of dependent Claims 2, 9, 16; the “assembling” feature of dependent Claims 3, 10, 17; the “ranking” feature of dependent Claims 6, 13, 19), selecting one type of content (e.g., the “selecting” feature of dependent Claims 5, 12), a generic computer to perform generic computer functions (e.g., the “machine-learning” feature of dependent Claims 7, 14, 20), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 4, 11, 18).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered 
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) 

Regarding claim 1, Jamil discloses: 
A method for providing clinical practice guidelines by a processor, comprising: (para 0110: the physiological assessment component generates a physiological assessment)
automatically generating (para 0110: the physiological assessments are automatically generated) one or more clinical practice guidelines (CPGs) (para 0110: the physiological assessment includes CPGs) according for one or more cohorts (para. 0111: comparing the patient profile with healthcare information of other patients, which is a cohort because the “other patients” share similar physiological conditions, demographics, and/or medical conditions, see 0161) using evidence data (para. 0085: the practice guidelines are “evidence based,” and see para 0125 showing that determining the physiological assessment involves a research function, which includes a considering information in electronic registries) and patient data from one or more data sources. (para. 0111: the healthcare analysis process considers the patient profile and other external data to generate a physiological assessment)

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
analyzing the patient data for generating the one or more CPGs (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), wherein the patient data includes at least health data for a user (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), social network data, physical conditions of the user (para. 0077: the healthcare information includes physical conditions, such as age, weight, gender, etc), activities of daily living (ADL) and associated context of daily living (CDL) of the user (para. 0077: the healthcare information includes occupation), or a combination thereof; and 
analyzing the evidential data from one or more data sources for generating the one or more CPGs. (para. 0125: determining the physiological assessment involves a research function, which includes a considering one or more data sources, such as the information in “electronic registries”)

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
assembling the one or more CPGs into a CPG data source. (para. 0119: the practice guidelines are presented on a GUI and displayed on a client device)

Regarding claim 8, Jamil discloses: 
A system for providing clinical practice guidelines, comprising: (para 0110: the physiological assessment component generates a physiological assessment)
one or more computers with executable instructions that when executed cause the system to: (para 0013: a computer is used to generate the physiological assessments)
automatically generate (para 0110: the physiological assessments are automatically generated) one or more clinical practice guidelines (CPGs) (para 0110: the physiological assessment includes CPGs) according for one or more cohorts (para. 0110: comparing the patient profile with healthcare information of other patients, which is a cohort because the “other patients” share similar physiological conditions, demographics, and/or medical conditions, see 0161) using evidence data (para. 0085: the practice guidelines are “evidence based,” and see para 0125 showing that determining the physiological assessment involves a research function, which includes a considering information in electronic registries) and patient data from one or more data sources. (para. 0111: the healthcare analysis process considers the patient profile and other external data to generate a physiological assessment)

Regarding claim 9, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
analyze the patient data for generating the one or more CPGs (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), wherein the patient data includes at least health data for a user (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), social network data, physical conditions of the user (para. 0077: the healthcare information includes physical conditions, such as age, weight, gender, etc), activities of daily living (ADL) and associated context of daily living (CDL) of the user (para. 0077: the healthcare information includes occupation), or a combination thereof; and
analyze the evidential data from one or more data sources for generating the one or more CPGs. (para. 0125: determining the physiological assessment involves a research function, which includes a considering one or more data sources, such as the information in “electronic registries”)

Regarding claim 10, the combination discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the executable instructions further assemble the one or more CPGs into a CPG data source. (para. 0119: the practice guidelines are presented on a GUI and displayed on a client device)

Regarding claim 15, Jamil discloses: 
A computer program product for providing clinical practice guidelines by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: (para 0110: the physiological assessment component generates a physiological assessment, and a computer is used to generate the physiological assessments, see para. 0013)
an executable portion (para 0013: a computer-readable program is used to generate the physiological assessments) that automatically generates (para 0110: the physiological assessments are automatically generated) one or more clinical practice guidelines (CPGs) (para 0110: the physiological assessment includes CPGs) according for one or more cohorts (para. 0110: comparing the patient profile with healthcare information of other patients, which is a cohort because the “other patients” share similar physiological conditions, demographics, and/or medical conditions, see 0161) using evidence data (para. 0085: the practice guidelines are “evidence based,” and see para 0125 showing that determining the physiological assessment involves a research function, which includes a considering information in electronic registries) and patient data from one or more data sources. (para. 0111: the healthcare analysis process considers the patient profile and other external data to generate a physiological assessment)

Regarding claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
analyzes the patient data for generating the one or more CPGs (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), wherein the patient data includes at least health data for a user (para. 0111: analyzing a patient’s healthcare information to generate a physiological assessment), social network data, physical conditions of the user (para. 0077: the healthcare information includes physical conditions, such as age, weight, gender, etc), activities of daily living (ADL) and associated context of daily living (CDL) of the user (para. 0077: the healthcare information includes occupation), or a combination thereof; and
analyzes the evidential data from one or more data sources for generating the one or more CPGs. (para. 0125: determining the physiological assessment involves a research function, which includes a considering one or more data sources, such as the information in “electronic registries”)

Regarding claim 17, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
assembles the one or more CPGs into a CPG data source. (para. 0119: the practice guidelines are presented on a GUI and displayed on a client device)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2020/0279623 to Ozeran, et al. (“Ozeran”).

Regarding claim 4, Cohen discloses each of the limitations of claim 1 as discussed above, and further discloses:
transforming the patient data into one or more statistical patterns (para. 0090: displaying physiological trends) enriched with metadata, wherein the metadata data includes one or more outcomes relating to the one or more CPGs (para. 0090: the data analytics strategy provides reports on outcomes, which would require including outcome metadata on the patient data).
However, Cohen does not explicitly recite at least one validation table determined from the patient data and the one or more outcome. Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include at least one validation table determined from the patient data and the one or more outcomes. (Ozeran, para. 0032: validation rules are determined from a set of rules and/or checks, which includes patient data like gender, and outcomes like a Karnofsky score).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include at least one validation table determined from the patient data and the one or more outcome, as taught by Ozeran, in order to provide a simple set of rules relating to the patient’s specific issues, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

claim 5, Cohen discloses each of the limitations of claim 1 as discussed above.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include selecting the one or more cohorts according to one or more defined values to filter the patient data. (Ozeran, para. 0034: determining if a subset of patients (a cohort) satisfies validation requirements specific to the subset (defined values), which is applied to patient data to detect data inconsistencies and anomalies, which includes filtering data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include selecting the one or more cohorts according to one or more defined values to filter the patient data, as taught by Ozeran, in order to select an appropriate group of people to compare the current patient’s profile to, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Regarding claim 11, Cohen discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the executable instructions further transform the patient data into one or more statistical patterns (para. 0090: displaying physiological trends) enriched with metadata, wherein the metadata data includes one or more outcomes relating to the one or more CPGs (para. 0090: the data analytics strategy provides reports on outcomes, which would require including outcome metadata on the patient data).
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include at least one validation table determined from the patient data and the one or more outcomes. (Ozeran, para. 0032: validation rules are determined from a set of rules and/or checks, which includes patient data like gender, and outcomes like a Karnofsky score).


Regarding claim 12, Cohen discloses each of the limitations of claim 8 as discussed above.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the executable instructions further select the one or more cohorts according to one or more defined values to filter the patient data. (Ozeran, para. 0034: determining if a subset of patients (a cohort) satisfies validation requirements specific to the subset (defined values), which is applied to patient data to detect data inconsistencies and anomalies, which includes filtering data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include selecting the one or more cohorts according to one or more defined values to filter the patient data, as taught by Ozeran, in order to select an appropriate group of people to compare the current patient’s profile to, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Regarding claim 18, Cohen discloses each of the limitations of claim 15 as discussed above, and further discloses:
transforms the patient data into one or more statistical patterns (para. 0090: displaying physiological trends) enriched with metadata, wherein the metadata data includes one or more outcomes relating to the one or more CPGs (para. 0090: the data analytics strategy provides reports on outcomes, which would require including outcome metadata on the patient data).
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include at least one validation table determined from the patient data and the one or more outcomes. (Ozeran, para. 0032: validation rules are determined from a set of rules and/or checks, which includes patient data like gender, and outcomes like a Karnofsky score).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include at least one validation table determined from the patient data and the one or more outcome, as taught by Ozeran, in order to provide a simple set of rules relating to the patient’s specific issues, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2020/0327994 to Wimberger-Friedl, et al. (“Wimberger”)

Regarding claim 6, Cohen discloses each of the limitations of claim 1 as discussed above. However, Cohen does not explicitly recite ranking the one or more sections of the one or more CPGs according to a scoring operation.
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include ranking the one or more sections of the one or more CPGs according to a scoring operation. (Wimberger, para. 0038: ranking therapies for a subject according to defined criteria).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include ranking the one or more sections of the one 

Regarding claim 13, Cohen discloses each of the limitations of claim 8 as discussed above.
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include wherein the executable instructions further rank the one or more sections of the one or more CPGs according to a scoring operation. (Wimberger, para. 0038: ranking therapies for a subject according to defined criteria)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include wherein the executable instructions further rank the one or more sections of the one or more CPGs according to a scoring operation, as taught by Wimberger, in order to provide users with an easy to use list of potential therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2020/0279623 to Ozeran, et al. (“Ozeran”) in further view of U.S. Patent Publication No. 2020/0327994 to Wimberger-Friedl, et al. (“Wimberger”)

Regarding claim 19, Cohen discloses each of the limitations of claim 15 as discussed above. However, Cohen does not explicitly recite selects the one or more cohorts according to one or more defined values to filter the patient data; and ranks the one or more sections of the one or more CPGs according to a scoring operation.
 that it was old and well known at the time of filing in the art of healthcare determine include selects the one or more cohorts according to one or more defined values to filter the patient data; and (Ozeran, para. 0034: determining if a subset of patients (a cohort) satisfies validation requirements specific to the subset (defined values), which is applied to patient data to detect data inconsistencies and anomalies, which includes filtering data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include selecting the one or more cohorts according to one or more defined values to filter the patient data, as taught by Ozeran, in order to select an appropriate group of people to compare the current patient’s profile to, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0006).
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include ranks the one or more sections of the one or more CPGs according to a scoring operation. (Wimberger, para. 0038: ranking therapies for a subject according to defined criteria).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Cohen and Ozeran to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Wimberger, in order to provide users with an easy to use list of potential therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0019352 to Cohen, et al. (“Cohen”) in view of U.S. Patent Publication No. 2020/0279623 to Ozeran, et al. (“Ozeran”) in further view of U.S. Patent Publication No. 2005/0214731 to Smith (“Smith”) in further view of U.S. Patent Publication No. 2020/0327994 to Wimberger-Friedl, et al. (“Wimberger”)

Regarding claim 7, Cohen discloses each of the limitations of claim 1 as discussed above. However, Cohen does not explicitly recite collect and use feedback data to: adjust or apply to the one or more CPG and assist with a machine learning operation; and determine a consensus from one or more domain experts relating to the one or more CPGs.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include assist with a machine learning operation; and (Ozeran, para. 0139: integrating data with a machine learning model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include assist with a machine learning operation, as taught by Ozeran, in order to improve the system’s ability to make recommendations, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0139).
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include collecting and using feedback data (Wimberger, para. 0066: a user manually adapts the inclusion criteria) to: adjust or apply to the one or more CPG (Wimberger, para. 0066: adapting the inclusion criteria changes an outputted list to include additional corresponding therapies).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include collect and use feedback data to: adjust or apply to the one or more CPG, as taught by Wimberger, in order to view optimal therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).
 that it was old and well known at the time of filing in the art of healthcare determine include determine a consensus from one or more domain experts (Smith, para. 0064: selecting a course of action according to expert selections) relating to the one or more CPGs. (Smith, para. 0061: the course of action is predicated upon the practice guidelines)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include collect and use feedback data to: adjust or apply to the one or more CPG, as taught by Wimberger, in order to view optimal therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).

Regarding claim 14, Cohen discloses each of the limitations of claim 8 as discussed above. 
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include assist with a machine learning operation; and (Ozeran, para. 0139: integrating data with a machine learning model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include assist with a machine learning operation, as taught by Ozeran, in order to improve the system’s ability to make recommendations, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0139).
Wimberger teaches that it was old and well known at the time of filing in the art of healthcare determine include collect and use feedback data (Wimberger, para. 0066: a user manually adapts the inclusion criteria) to: adjust or apply to the one or more CPG (Wimberger, para. 0066: adapting the inclusion criteria changes an outputted list to include additional corresponding therapies).

Smith teaches that it was old and well known at the time of filing in the art of healthcare determine include determine a consensus from one or more domain experts (Smith, para. 0064: selecting a course of action according to expert selections) relating to the one or more CPGs. (Smith, para. 0061: the course of action is predicated upon the practice guidelines).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Smith, in order to determine optimal therapies, because Smith teaches these methods are beneficial to improving healthcare (Smith, para. 0014).

Regarding claim 20, the combination discloses each of the limitations of claim 15 as discussed above.
Ozeran teaches that it was old and well known at the time of filing in the art of healthcare determine include assist with a machine learning operation; and (Ozeran, para. 0139: integrating data with a machine learning model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include assist with a machine learning operation, as taught by Ozeran, in order to improve the system’s ability to make recommendations, because Ozeran teaches these methods are beneficial to improving healthcare (Ozeran, para. 0139).
 that it was old and well known at the time of filing in the art of healthcare determine include collects and uses feedback data (Wimberger, para. 0066: a user manually adapts the inclusion criteria) to: adjust or apply to the one or more CPG (Wimberger, para. 0066: adapting the inclusion criteria changes an outputted list to include additional corresponding therapies).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include collect and use feedback data to: adjust or apply to the one or more CPG, as taught by Wimberger, in order to view optimal therapies, because Wimberger teaches these methods are beneficial to improving healthcare (Wimberger, para. 0011).
Smith teaches that it was old and well known at the time of filing in the art of healthcare determine include determine a consensus from one or more domain experts (Smith, para. 0064: selecting a course of action according to expert selections) relating to the one or more CPGs. (Smith, para. 0061: the course of action is predicated upon the practice guidelines).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination to include ranking the one or more sections of the one or more CPGs according to a scoring operation, as taught by Smith, in order to determine optimal therapies, because Smith teaches these methods are beneficial to improving healthcare (Smith, para. 0014).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686